         Case 3:18-cv-01881-RS Document 88 Filed 01/22/19 Page 1 of 21



 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Neal J. Deckant (State Bar No. 322946)
     1990 North California Boulevard, Suite 940
 3   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 4   Facsimile: (925) 407-2700
     E-Mail: ltfisher@bursor.com
 5           ndeckant@bursor.com
 6   BURSOR & FISHER, P.A.
     Scott A. Bursor (State Bar No. 276006)
 7   888 Seventh Avenue
     New York, NY 10019
 8   Telephone: (212) 989-9113
     Facsimile: (212) 989-9163
 9   E-Mail: scott@bursor.com
10   Interim Lead Counsel
11

12                               UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14
     LAWRENCE OLIN, HAROLD NYANJOM,               Case No. 3:18-cv-01881-RS
15   SHERON SMITH-JACKSON, and JANICE
     VEGA-LATKER, individually and on behalf of   SECOND AMENDED CONSOLIDATED
16   all others similarly situated,               CLASS ACTION COMPLAINT
17                             Plaintiffs,        JURY TRIAL DEMANDED
18          v.
19   FACEBOOK, INC.,
20                              Defendant.
21

22

23

24

25

26

27

28

     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     CASE NO. 3:18-CV-01881-RS
         Case 3:18-cv-01881-RS Document 88 Filed 01/22/19 Page 2 of 21



 1          Plaintiffs Lawrence Olin, Harold Nyanjom, Sheron Smith-Jackson, and Janice Vega-Latker
 2   (collectively, “Plaintiffs”) bring this action on behalf of themselves and all others similarly situated
 3   against Defendant Facebook, Inc. (“Facebook” or “Defendant”). Plaintiffs make the following
 4   allegations pursuant to the investigation of their counsel and based upon information and belief,
 5   except as to the allegations specifically pertaining to themselves, which are based on personal
 6   knowledge.
 7                                          NATURE OF ACTION
 8          1.      Facebook exploited a vulnerability in the permission settings for the Facebook
 9   Messenger and Facebook Lite smartphone applications (“apps”) in prior versions of the Android
10   operating system (“OS”). When users install these apps, they are prompted to grant Facebook
11   access to the their “contacts” with the following text: “Allow Facebook Messenger access to your
12   contacts?” Below the prompt were choices labeled “Allow” or “Deny.” But upon doing so, the
13   Facebook Messenger and Facebook Lite apps for Android scrape users’ call and text logs. That is,
14   Facebook scrapes years’ worth of call and text data, including whether each call was “Incoming,”
15   “Outgoing,” or “Missed,” the date and time of each call, the number dialed, the individual called,
16   and the duration of each call. Facebook then incorporates these data into its profile on each user,
17   which it monetizes for advertising purposes. This vulnerability was later patched in October 2017,
18   at which time Facebook ceased this practice.
19          2.      Publicly released emails and messages among Facebook employees show that
20   Facebook knew scraping its users’ call and text logs without permission would be a “pretty high-
21   risk thing to do from a PR perspective,” but that Facebook would nonetheless “charge ahead and
22   do it” (emphasis and highlighting added):
23

24

25

26

27

28

     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT                                                     1
     CASE NO. 3:18-CV-01881-RS
         Case 3:18-cv-01881-RS Document 88 Filed 01/22/19 Page 3 of 21



 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19          3.     Despite this, Facebook’s emails further demonstrate that it decided to scrape the call
20   logs anyway, and “without subjecting [Facebook users] to an Android permissions dialog at all.”
21   (emphasis and highlighting added).
22

23

24

25

26

27

28

     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT                                                 2
     CASE NO. 3:18-CV-01881-RS
         Case 3:18-cv-01881-RS Document 88 Filed 01/22/19 Page 4 of 21



 1           4.      The messages show that Facebook was specifically interested in avoiding
 2   informing its users that Facebook would be scraping their call and text logs: “Based on their initial
 3   testing, it seems that this would allow us to upgrade users without subjecting them to an Android
 4   permissions dialog at all. It would still be a breaking change, so users would have to click to
 5   upgrade, but no permissions dialog screen.” (emphasis added).
 6           5.     Accordingly, Plaintiffs seek compensatory, statutory, and punitive damages, and
 7   seek an injunction requiring Facebook to purge its extant call and text logs acquired through these
 8   apps.
 9                                                PARTIES
10           6.     Plaintiff Lawrence Olin is a citizen of New York who resides in New York, New
11   York. Plaintiff Olin installed the Facebook Messenger and Facebook Lite apps on his Android
12   smartphone during the relevant time period, and prior to October 2017, for his personal and
13   household use. Upon initially downloading and installing the Facebook Messenger and Facebook
14   Lite apps, Plaintiff Olin was presented with prompts that read: “Allow Facebook Messenger access
15   to your contacts?” and “Allow Facebook Lite access to your contacts?” Below the prompts were
16   choices labeled “Allow” or “Deny.” Through this prompt, Plaintiff Olin allowed Facebook
17   Messenger and/or Facebook Lite access to his “contacts,” but Plaintiff Olin was never asked
18   whether he consented to Facebook scraping his call and text logs, and never granted Facebook
19   permission to do so. Plaintiff Olin did not consent to Facebook scraping his call and text logs. The
20   Facebook Messenger and/or Facebook Lite apps scraped his call and text logs, transferred them to
21   Facebook, and monetized these data for advertising purposes. Plaintiff Olin was damaged from the
22   unauthorized theft of his personal, sensitive information because by scraping his call and text logs,
23   Facebook caused him to consume his phone’s resources, including battery, electricity, cellular data,
24   CPU processing power, RAM storage, and hard drive space. Moreover, this information has
25   diminished in value now that Facebook has already stolen and monetized it. The call and text logs
26   Facebook stole are often sold for, and have an established market value of, approximately $0.05
27   per individual. Plaintiff Olin did not understand that Facebook Messenger or Facebook Lite would
28   scrape his call and text logs. Plaintiff Olin would not have installed or used the Facebook

     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT                                                    3
     CASE NO. 3:18-CV-01881-RS
         Case 3:18-cv-01881-RS Document 88 Filed 01/22/19 Page 5 of 21



 1   Messenger or Facebook Lite apps had he known the truth about the apps’ practice of scraping call
 2   and text logs. Facebook’s omissions concerning its practice of scraping call and text logs played a
 3   substantial part, and so had been a substantial factor, in his decision to install and use Facebook
 4   Messenger and/or Facebook Lite. Plaintiff Olin attempted to review the call and text logs scraped
 5   by Facebook on www.facebook.com, but he was unable to do so because of changes that
 6   Facebook made to its website soon after its privacy violation was reported in the press.
 7          7.      Plaintiff Harold Nyanjom is a citizen of Kansas who resides in Wichita, Kansas.
 8   Plaintiff Nyanjom installed the Facebook Messenger and Facebook Lite apps on his Android
 9   smartphone during the relevant time period, and prior to October 2017, for his personal and
10   household use. Upon initially downloading and installing the Facebook Messenger and Facebook
11   Lite apps, Plaintiff Nyanjom was presented with prompts that read: “Allow Facebook Messenger
12   access to your contacts?” and “Allow Facebook Lite access to your contacts?” Below the prompt
13   were choices labeled “Allow” or “Deny.” Through this prompt, Plaintiff Nyanjom allowed
14   Facebook Messenger and/or Facebook Lite access to his “contacts,” but Plaintiff Nyanjom was
15   never asked whether he consented to Facebook scraping his call and text logs, and never granted
16   Facebook permission to do so. Plaintiff Nyanjom did not consent to Facebook scraping his call
17   and text logs. The Facebook Messenger and/or Facebook Lite apps scraped his call and text logs,
18   transferred them to Facebook, and monetized these data for advertising purposes. Plaintiff
19   Nyanjom was damaged from the unauthorized theft of his personal, sensitive information because
20   by scraping his call and text logs, Facebook caused him to consume his phone’s resources,
21   including battery, electricity, cellular data, CPU processing power, RAM storage, and hard drive
22   space. Moreover, this information has diminished in value now that Facebook has already stolen
23   and monetized it. The call and text logs Facebook stole are often sold for, and have an established
24   market value of, approximately $0.05 per individual. Plaintiff Nyanjom did not understand that
25   Facebook Messenger or Facebook Lite would scrape his call and text logs. Plaintiff Nyanjom
26   would not have installed or used the Facebook Messenger or Facebook Lite apps had he known the
27   truth about the apps’ practice of scraping call and text logs. Facebook’s omissions concerning its
28   practice of scraping call and text logs played a substantial part, and so had been a substantial factor,

     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT                                                    4
     CASE NO. 3:18-CV-01881-RS
         Case 3:18-cv-01881-RS Document 88 Filed 01/22/19 Page 6 of 21



 1   in his decision to install and use Facebook Messenger and/or Facebook Lite. Plaintiff Nyanjom has
 2   downloaded and reviewed the call and text logs scraped by Facebook on www.facebook.com. A
 3   true and correct redacted excerpt of the data is pictured below:
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17          8.      Plaintiff Sheron Smith-Jackson is a citizen of Texas who resides in Houston, Texas.
18   Plaintiff Smith-Jackson installed the Facebook Messenger and Facebook Lite apps on her Android
19   smartphone during the relevant time period, and prior to October 2017, for her personal and
20   household use. Upon initially downloading and installing the Facebook Messenger and Facebook
21   Lite apps, Plaintiff Smith-Jackson was presented with prompts that read: “Allow Facebook
22   Messenger access to your contacts?” and “Allow Facebook Lite access to your contacts?” Below
23   the prompt were choices labeled “Allow” or “Deny.” Through this prompt, Plaintiff Smith-
24   Jackson allowed Facebook Messenger and/or Facebook Lite access to her “contacts,” but Plaintiff
25   Smith-Jackson was never asked whether she consented to Facebook scraping her call and text logs,
26   and never granted Facebook permission to do so. Plaintiff Smith-Jackson did not consent to
27   Facebook scraping her call and text logs. The Facebook Messenger and Facebook Lite apps
28   scraped her call and text logs, transferred them to Facebook, and monetized these data for

     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT                                                5
     CASE NO. 3:18-CV-01881-RS
         Case 3:18-cv-01881-RS Document 88 Filed 01/22/19 Page 7 of 21



 1   advertising purposes. Plaintiff Smith-Jackson was damaged from the unauthorized theft of her
 2   personal, sensitive information because by scraping her call and text logs, Facebook caused her to
 3   consume her phone’s resources, including battery, electricity, cellular data, CPU processing power,
 4   RAM storage, and hard drive space. Moreover, this information has diminished in value now that
 5   Facebook has already stolen and monetized it. The call and text logs Facebook stole are often sold
 6   for, and have an established market value of, approximately $0.05 per individual. Plaintiff Smith-
 7   Jackson did not understand that Facebook Messenger or Facebook Lite would scrape her call and
 8   text logs. Plaintiff Smith-Jackson would not have installed or used the Facebook Messenger and
 9   Facebook Lite apps had she known the truth about the apps’ practice of scraping call and text logs.
10   Facebook’s omissions concerning its practice of scraping call and text logs played a substantial
11   part, and so had been a substantial factor, in her decision to install and use Facebook Messenger
12   and/or Facebook Lite. Plaintiff Smith-Jackson has downloaded and reviewed the call and text logs
13   scraped by the Facebook Messenger app on www.facebook.com. A true and correct redacted
14   excerpt of the data is pictured below:
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT                                                   6
     CASE NO. 3:18-CV-01881-RS
         Case 3:18-cv-01881-RS Document 88 Filed 01/22/19 Page 8 of 21



 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17          9.     Plaintiff Janice Vega-Latker is a citizen of Florida who resides in Boca Raton,
18   Florida. Plaintiff Vega-Latker installed the Facebook Messenger and Facebook Lite apps on her
19   Android smartphone during the relevant time period, and prior to October 2017, for her personal
20   and household use. Upon initially downloading and installing the Facebook Messenger and
21   Facebook Lite apps, Plaintiff Vega-Latker was presented with prompts that read: “Allow Facebook
22   Messenger access to your contacts?” and “Allow Facebook Lite access to your contacts?” Below
23   the prompt were choices labeled “Allow” or “Deny.” Through this prompt, Plaintiff Vega-Latker
24   allowed Facebook Messenger and/or Facebook Lite access to her “contacts,” but Plaintiff Vega-
25   Latker was never asked whether she consented to Facebook scraping her call and text logs, and
26   never granted Facebook permission to do so. Plaintiff Vega-Latker did not consent to Facebook
27   scraping her call and text logs. The Facebook Messenger and Facebook Lite apps scraped her call
28   and text logs, transferred them to Facebook, and monetized these data for advertising purposes.

     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT                                                7
     CASE NO. 3:18-CV-01881-RS
         Case 3:18-cv-01881-RS Document 88 Filed 01/22/19 Page 9 of 21



 1   Plaintiff Vega-Latker was damaged from the unauthorized theft of her personal, sensitive
 2   information because by scraping her call and text logs, Facebook caused her to consume her
 3   phone’s resources, including battery, electricity, cellular data, CPU processing power, RAM
 4   storage, and hard drive space. Moreover, this information has diminished in value now that
 5   Facebook has already stolen and monetized it. The call and text logs Facebook stole are often sold
 6   for, and have an established market value of, approximately $0.05 per individual. Plaintiff Vega-
 7   Latker did not understand that Facebook Messenger and Facebook Lite would scrape her call and
 8   text logs. Plaintiff Vega-Latker would not have installed or used the Facebook Messenger and
 9   Facebook Lite apps had she known the truth about the apps’ practice of scraping call and text logs.
10   Facebook’s omissions concerning its practice of scraping call and text logs played a substantial
11   part, and so had been a substantial factor, in her decision to install and use Facebook Messenger
12   and Facebook Lite. Plaintiff Vega-Latker has downloaded and reviewed the call and text logs
13   scraped by Facebook on www.facebook.com. A true and correct redacted excerpt of the data is
14   pictured below:
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT                                                  8
     CASE NO. 3:18-CV-01881-RS
         Case 3:18-cv-01881-RS Document 88 Filed 01/22/19 Page 10 of 21



 1           10.    Defendant Facebook, Inc. is a California corporation with its principal place of
 2   business located at Menlo Park, California. Facebook is a leading global social media and social
 3   networking company. Facebook is a Fortune 500 company with an annual revenue of $40.653
 4   billion in 2017, and a market capitalization of $461.75 billion as of March 27, 2018. As part of its
 5   operations, Facebook owns and operates the website www.facebook.com, and has developed and
 6   distributed smartphone apps for Android and iOS, including the Facebook Messenger and
 7   Facebook Lite apps.
 8           11.    Whenever reference is made in this Complaint to any representation, act, omission,
 9   or transaction of Facebook, that allegation shall mean that Facebook did the act, omission, or
10   transaction through its officers, directors, employees, agents, and/or representatives while they
11   were acting within the actual or ostensible scope of their authority.
12                                      JURISDICTION AND VENUE
13           12.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A)
14   because this case is a class action where the aggregate claims of all members of the proposed class
15   are in excess of $5,000,000.00, exclusive of interest and costs, and Plaintiffs, together with most
16   members of the proposed class, are citizens of states different from Facebook.
17           13.    Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this action because
18   a substantial part of the events, omissions, and acts giving rise to the claims herein occurred in this
19   District. Facebook is a citizen of California, maintains its worldwide corporate headquarters in this
20   District, developed the Facebook Messenger and Facebook Lite apps in this District, distributed
21   and advertised the Facebook Messenger and Facebook Lite apps in this District, formulated its data
22   retention policies in this District, and monetized users’ data (including Plaintiffs’ data) in this
23   District.
24                          FACTS COMMON TO ALL CAUSES OF ACTION
25   Background On The Facebook Platform
26           14.    Facebook is the world’s leading social networking platform. After registering, users
27   can create a customized profile indicating their name, occupation, interests, schools attended and so
28   on. Users can add other users as “friends,” exchange messages, post status updates, read current

     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT                                                     9
     CASE NO. 3:18-CV-01881-RS
         Case 3:18-cv-01881-RS Document 88 Filed 01/22/19 Page 11 of 21



 1   events in a News Feed, share photos, videos, and links, use various software applications, and
 2   receive notifications of other users’ activity. Additionally, users may join common-interest user
 3   groups organized by workplace, school, hobbies or other topics, and categorize their friends into
 4   lists such as “People From Work” or “Close Friends.” As of June 2017, Facebook has more than 2
 5   billion active users.
 6           15.     Facebook may be accessed by a large range of devices with Internet connectivity,
 7   such as desktops, laptops and tablet computers, and smartphones. For example, users can access
 8   Facebook by visiting the website www.facebook.com using their web browser on their desktop
 9   computer, laptop, phone, or tablet. Alternatively, users can access the Facebook platform by
10   installing smartphone apps developed by Facebook for Android and iOS, including the Facebook
11   Messenger and Facebook Lite apps for Android that are at issue in this matter.
12   Background On Online Advertising And The Value Of User Data To Facebook
13           16.     As used herein, the term “User Data” means a specific profile kept on an Internet
14   user which is comprised of sets of information that may include an Internet user’s name, country of
15   origin, browsing habits, areas of interest and hobbies, age, gender, marital status, financial status,
16   telephone number, email address, buying preferences, and IP address, among other categories.
17           17.     In recent years, the online advertising industry has formed into a duopoly between
18   Facebook and Google, who collectively dominate online advertising. Together, these companies
19   comprise more than 60% of online advertising sales in the United States. These companies rely
20   heavily upon so-called “User Data” to target and market advertisements. In a sense, User Data is
21   the life blood of the online advertising industry.
22           18.     As a core component of its business, Facebook collects and compiles User Data.
23   Facebook does so by offering free services to Internet users, in exchange for the collection of User
24   Data. Specifically, Facebook operates a leading social media website with over 214 million users
25   in the United States, and over $10 billion of annual advertising sales to those users.
26           19.     Facebook then monetizes User Data by selling advertising space on its platforms
27   and services. Advertisers are enticed to place ads with Facebook due to its ability to target specific
28

     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT                                                       10
     CASE NO. 3:18-CV-01881-RS
        Case 3:18-cv-01881-RS Document 88 Filed 01/22/19 Page 12 of 21



 1   demographics and interest groups through each company’s collection of User Data. For all intents
 2   and purposes, Facebook’s dominance over online advertising is maintained and perpetuated by its
 3   treasure trove of User Data.
 4   The Facebook Messenger And Facebook Lite Apps for Android Surreptitiously Scrape
     Users’ Call Logs And Text Data
 5
            20.     On March 24, 2018, Ars Technica, a leading technology news website, reported that
 6
     the Facebook Messenger and Facebook Lite apps for Android are programmed to surreptitiously
 7
     scrape users’ call logs and text data without their permission. These data are then sent to Facebook
 8
     and incorporated into the company’s trove of User Data, which in turn are monetized for
 9
     advertising purposes as discussed above.
10
            21.     Facebook scrapes users’ call logs and text data by exploiting a software
11
     vulnerability in the permission settings of older versions of the Android OS. Specifically, when
12
     users install the Facebook Messenger or Facebook Lite apps for Android, they are prompted to
13
     grant the Facebook Messenger and Facebook Lite apps access to the users’ “Contacts” on their
14
     Android devices. As explained by a Facebook spokesperson: “The most important part of apps
15
     and services that help you make connections is to make it easy to find the people you want to
16
     connect with. So, the first time you sign in on your phone to a messaging or social app, it’s a
17
     widely used practice to begin by uploading your phone contacts.” In plain English, Facebook
18
     purports to use contact data, in part, as a component of its friend recommendation algorithm.
19
            22.     However, prior to Android version 4.1, granting Facebook Messenger and Facebook
20
     Lite access to users’ “Contacts” also granted Facebook Messenger and Facebook Lite access to
21
     users’ call and text logs by default. This vulnerability was patched in later versions of the Android
22
     OS, but Android applications (including Facebook Messenger and Facebook Lite) could bypass
23
     this patch by specifying that they were using an older, pre-patched version of the Android Software
24
     Development Kit (“SDK”). Ultimately, the Android OS fully deprecated this functionality in all
25
     versions of the Android SDK in October 2017. This coincides with the date in which the Facebook
26
     Messenger and Facebook Lite apps stopped scraping call and text logs. By comparison, Apple’s
27
     iOS has never allowed silent access to call and text logs.
28

     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT                                                 11
     CASE NO. 3:18-CV-01881-RS
         Case 3:18-cv-01881-RS Document 88 Filed 01/22/19 Page 13 of 21



 1           23.     The call logs scraped by Facebook Messenger and Facebook Lite were discovered
 2   by a Facebook user on March 21, 2018. They appear as such:
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18           24.     The scraped call logs include whether each call was “Incoming,” “Outgoing,” or
19   “Missed.” They also include the date and time of each call, the number dialed, the individual
20   called, and the duration of each call. These call logs may contain years worth of call data. The
21   scraped text logs contain similar data.
22           25.     On March 25, 2018, a Facebook spokesperson admitted that Facebook collects such
23   data. Yet, as Ars Technica reported, “Facebook never explicitly revealed that the data was being
24   collected,” and that “there was never an explicit message requesting access to phone call and SMS
25   [text] data.”
26           26.     On June 5, 2018, the New York Times reported that Facebook has a data sharing
27   agreement with Huawei, a Chinese telecommunications company. American citizens have recently
28

     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT                                                 12
     CASE NO. 3:18-CV-01881-RS
         Case 3:18-cv-01881-RS Document 88 Filed 01/22/19 Page 14 of 21



 1   been warned by the FBI, CIA, and NSA to not use Huawei’s products or services, as it would give
 2   Huawei “the capacity to maliciously modify or steal information” and provide Huawei “the
 3   capacity to conduct undetected espionage.” Facebook officials said in an interview that the
 4   company would wind down the Huawei deal by June 2018.
 5           27.     On June 29, 2018, Facebook produced 747 pages of documents to Congress, which
 6   show that Facebook has agreements in place to share its user data with 61 different entities. These
 7   entities include Apple, UPS, Microsoft, Blackberry, and Samsung. Accordingly, Facebook shares
 8   or disseminates the scraped user data with these 61 entities.
 9           28.     Recently, the Open Handset Alliance, the working group responsible for developing
10   the Android OS, announced that it plans to change the permission settings in the next version of
11   Android. These changes to the permission serve to prevent or curtail the exact data scraping
12   practices at issue here. Specifically, the Open Handset Alliance created a new permission group
13   specifically concerning call and text log data. Under these new permissions, users will need to
14   specifically “opt-in” to the sharing of their call and text logs.
15           29.     Member of Parliament Damian Collins, chair of the Digital, Culture, Media and
16   Sport Committee, recently investigated Facebook’s conduct in connection with a lawsuit brought
17   by a third-party app developer, Six4Three. Upon completion of the Committee’s investigation, Mr.
18   Collins’ findings were summarized in relevant part as follows: “Facebook knew that the changes
19   to its policies on the Android mobile system, which enabled the Facebook app to collect a record of
20   calls and texts sent by the user would be controversial. To mitigate any bad PR, Facebook planned
21   to make it as hard of possible for users to know that this was one of the underlying features of the
22   upgrade of their app.” A screenshot of this summary is pictured below:
23

24

25

26

27

28

     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT                                                 13
     CASE NO. 3:18-CV-01881-RS
        Case 3:18-cv-01881-RS Document 88 Filed 01/22/19 Page 15 of 21



 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16                           CLASS REPRESENTATION ALLEGATIONS
17          30.     Plaintiffs seek to represent a class defined as all persons in the United States who
18   installed the Facebook Messenger and Facebook Lite apps for Android, and granted Facebook
19   permission to access their “Contacts” (the “Class” or “Nationwide Class”).
20          31.     Members of the Class are so numerous that their individual joinder herein is
21   impracticable. On information and belief, members of the Class number in the millions. The
22   precise number of Class members and their identities are unknown to Plaintiffs at this time but may
23   be determined through discovery. Class members may be notified of the pendency of this action
24   by mail and/or publication through the distribution records of Defendant and third-party retailers
25   and vendors.
26          32.     Common questions of law and fact exist as to all Class members and predominate
27   over questions affecting only individual Class members. Common legal and factual questions
28

     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT                                                    14
     CASE NO. 3:18-CV-01881-RS
         Case 3:18-cv-01881-RS Document 88 Filed 01/22/19 Page 16 of 21



 1   include, but are not limited to: whether Facebook scraped call and text logs through the Facebook
 2   Messenger and Facebook Lite apps for Android; whether Facebook scraped these data by
 3   exploiting a vulnerability in the Android permission settings; and whether Defendant committed
 4   statutory and common law fraud by doing so.
 5           33.     The claims of the named Plaintiffs are typical of the claims of the Class in that the
 6   named Plaintiffs installed the Facebook Messenger and Facebook Lite apps for Android prior to
 7   October 2017 and granted permission for Facebook to access their “Contacts,” but did not consent
 8   to the scraping of their call and text logs.
 9           34.     Plaintiffs are adequate representatives of the Class because their interests do not
10   conflict with the interests of the Class members they seek to represent, they have retained
11   competent counsel experienced in prosecuting class actions, and they intend to prosecute this
12   action vigorously. The interests of Class members will be fairly and adequately protected by
13   Plaintiffs and their counsel.
14           35.     The class mechanism is superior to other available means for the fair and efficient
15   adjudication of the claims of the Class. Each individual Class member may lack the resources to
16   undergo the burden and expense of individual prosecution of the complex and extensive litigation
17   necessary to establish Defendant’s liability. Individualized litigation increases the delay and
18   expense to all parties and multiplies the burden on the judicial system presented by the complex
19   legal and factual issues of this case. Individualized litigation also presents a potential for
20   inconsistent or contradictory judgments. In contrast, the class action device presents far fewer
21   management difficulties and provides the benefits of single adjudication, economy of scale, and
22   comprehensive supervision by a single court on the issue of Defendant’s liability. Class treatment
23   of the liability issues will ensure that all claims and claimants are before this Court for consistent
24   adjudication of the liability issues.
25                                               COUNT I
                            Violation Of California’s Computer Data Access and
26                                    Fraud Act, Cal. Pen. Code, § 502
27           36.     Plaintiffs incorporate by reference and re-allege herein all paragraphs alleged above.

28

     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT                                                       15
     CASE NO. 3:18-CV-01881-RS
        Case 3:18-cv-01881-RS Document 88 Filed 01/22/19 Page 17 of 21



 1          37.     Plaintiffs bring this claim individually and on behalf of the members of the
 2   Nationwide Class.
 3          38.     Defendant knowingly accessed and without permission used Plaintiffs’ and Class
 4   members’ data in order to wrongfully control or obtain property or data in violation of California
 5   Penal Code § 502(c)(1).
 6          39.     Defendant knowingly accessed and without permission took, copied, and/or used
 7   data from Plaintiffs’ and Class members’ computers, computer systems and/or computer network
 8   in violation of California Penal Code § 502(c)(2).
 9          40.     Defendant knowingly and without permission used or caused to be used Plaintiffs’
10   and Class members’ computer services in violation of California Penal Code § 502(c)(3).
11          41.     Defendant knowingly and without permission accessed or caused to be accessed
12   Plaintiffs’ and Class members’ computers, computer systems, and/or computer network in
13   violation of California Penal Code § 502(c)(7).
14          42.     Plaintiffs and Class members suffered and continue to suffer damage as a result of
15   Defendant’s violations of the California Penal Code § 502 identified above. Plaintiffs have also
16   suffered damage from the unauthorized theft of their personal, sensitive information because by
17   scraping the call and text logs, Facebook caused Plaintiffs to use up their phones’ resources,
18   including battery, electricity, cellular data, CPU processing power, RAM storage, and hard drive
19   space. Moreover, this information has diminished in value now that Facebook has already stolen
20   and monetized it. The call and text logs Facebook stole are often sold for, and have an established
21   market value of, $0.05 per individual. Defendant’s conduct also caused irreparable and
22   incalculable harm and injuries to Plaintiffs and Class members in the form of invading their
23   privacy, and, unless enjoined, will cause further irreparable and incalculable injury, for which
24   Plaintiffs and Class members have no adequate remedy at law.
25          43.     Defendant willfully violated California Penal Code § 502 in disregard and
26   derogation of the rights of Plaintiffs and Class members, and Defendant’s actions as alleged above
27   were carried out with oppression, fraud and malice.
28

     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT                                                   16
     CASE NO. 3:18-CV-01881-RS
         Case 3:18-cv-01881-RS Document 88 Filed 01/22/19 Page 18 of 21



 1          44.     Pursuant to California Penal Code § 502(e), Plaintiffs and Class members are
 2   entitled to injunctive relief, compensatory damages, punitive or exemplary damages, attorneys’
 3   fees, costs and other equitable relief.
 4                                               COUNT II
                                  California Constitutional Right to Privacy
 5
            45.     Plaintiffs incorporate by reference and re-allege herein all paragraphs alleged above.
 6
            46.     Plaintiffs bring this claim individually and on behalf of the members of the
 7
     Nationwide Class.
 8
            47.     Plaintiffs and Class members have a legally protected privacy interest in their call
 9
     logs and text data, as codified, among other places, in California’s Computer Data Access and
10
     Fraud Act, Cal. Pen. Code, § 502.
11
            48.     Plaintiffs and Class members had a reasonable expectation of privacy in their data
12
     given that Defendant did not disclose that it was collecting Plaintiffs’ and Class members’ call logs
13
     and text data and such data is necessarily of a highly sensitive and private nature.
14
            49.     Defendant’s conduct in surreptitiously collecting this data constituted a serious
15
     violation of Plaintiffs’ and Class members’ privacy interests.
16
                                                  COUNT III
17                                         Intrusion Upon Seclusion

18          50.     Plaintiffs incorporate by reference and re-allege herein all paragraphs alleged above.

19          51.     Plaintiffs bring this claim individually and on behalf of the members of the

20   Nationwide Class.

21          52.     Plaintiffs and Class members had a reasonable expectation of privacy in their call

22   logs and text data – data that they did not give Defendant permission to access.

23          53.     Defendant intentionally intruded into Plaintiffs’ and Class members’ private

24   information by collecting their call logs and text data without their permission and without

25   providing notice.

26          54.     This intrusion into Plaintiffs’ and Class members’ private information would be

27   highly offensive to a reasonable person.

28

     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT                                                    17
     CASE NO. 3:18-CV-01881-RS
         Case 3:18-cv-01881-RS Document 88 Filed 01/22/19 Page 19 of 21



 1          55.     Defendant’s intrusion of seclusion caused damage to Plaintiffs and Class members
 2   by invading their privacy and depriving them of any income that Defendant generated through its
 3   unauthorized use or sale of their call logs and text data.
 4                                               COUNT IV
                                              Unjust Enrichment
 5
            56.     Plaintiffs incorporate by reference and re-allege herein all paragraphs alleged above.
 6
            57.     Plaintiffs bring this claim individually and on behalf of the members of the
 7
     Nationwide Class.
 8
            58.     Plaintiff and Class members conferred a benefit upon Defendant by providing it,
 9
     unwittingly, with call logs and text data. Defendant profited from this collection of data by
10
     incorporating it into its profile on each user, which it monetized for advertising purposes.
11
            59.     Because Defendant’s retention of the non-gratuitous benefits conferred on it by
12
     Plaintiffs and Class members is unjust and inequitable, Defendant must pay restitution to Plaintiffs
13
     and Class members for its unjust enrichment, as ordered by the Court.
14
                                                   COUNT V
15                                                  Fraud

16          60.     Plaintiffs hereby incorporate by reference the allegations contained in all preceding

17   paragraphs of this complaint.

18          61.     Plaintiffs bring this claim individually and on behalf of the members of the

19   Nationwide Class.

20          62.     As discussed above, Defendant failed to disclose to class members that by installing

21   and downloading the Facebook Messenger and Facebook Lite apps, Facebook would steal

22   Plaintiffs’ and class members’ call and text logs without permission.

23          63.     The false and misleading representations and omissions were made with knowledge

24   of their falsehood.

25          64.     The false and misleading representations and omissions were made by Defendant,

26   upon which Plaintiffs and members of the Nationwide Class reasonably and justifiably relied, and

27   were intended to induce and actually induced Plaintiffs and Class members to use the Facebook

28   Messenger and Facebook Lite apps.

     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT                                                18
     CASE NO. 3:18-CV-01881-RS
        Case 3:18-cv-01881-RS Document 88 Filed 01/22/19 Page 20 of 21



 1          65.     The fraudulent actions of defendant caused damage to Plaintiffs and members of the
 2   Nationwide Class, who are entitled to damages and other legal and equitable relief as a result.
 3                                           PRAYER FOR RELIEF
 4          WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, seek
 5   judgment against Defendant, as follows:
 6          a.      For an order certifying the Nationwide Class under Rule 23 of the Federal Rules of
 7                  Civil Procedure and naming Plaintiffs as the representatives of the Class and
 8                  Plaintiffs’ attorneys as Class Counsel to represent members of the Class;
 9          b.      For an order declaring the Defendant’s conduct violates the statutes referenced
10                  herein;
11          c.      For an order finding in favor of Plaintiffs and the Nationwide Class on all counts
12                  asserted herein;
13          d.      For compensatory, statutory, and punitive damages in amounts to be determined by
14                  the Court and/or jury;
15          e.      For prejudgment interest on all amounts awarded;
16          f.      For an order of restitution and all other forms of equitable monetary relief; and
17          g.      For an order awarding Plaintiffs and the Class their reasonable attorneys’ fees and
18                  expenses and costs of suit.
19                                     DEMAND FOR TRIAL BY JURY
20          Plaintiffs demand a trial by jury of all issues so triable.
21   Dated: January 22, 2019                        Respectfully submitted,
22                                                  BURSOR & FISHER, P.A.
23
                                                    By:      /s/ L. Timothy Fisher
24                                                               L. Timothy Fisher

25                                                  L. Timothy Fisher (State Bar No. 191626)
                                                    Neal J. Deckant (State Bar No. 322946)
26                                                  1990 North California Boulevard, Suite 940
                                                    Walnut Creek, CA 94596
27                                                  Telephone: (925) 300-4455
                                                    Facsimile: (925) 407-2700
28                                                  E-Mail: ltfisher@bursor.com

     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT                                                   19
     CASE NO. 3:18-CV-01881-RS
       Case 3:18-cv-01881-RS Document 88 Filed 01/22/19 Page 21 of 21



 1                                                ndeckant@bursor.com
 2                                         BURSOR & FISHER, P.A.
                                           Scott A. Bursor (State Bar No. 276006)
 3                                         888 Seventh Avenue
                                           New York, NY 10019
 4                                         Telephone: (212) 989-9113
                                           Facsimile: (212) 989-9163
 5                                         E-Mail: scott@bursor.com
 6                                         Interim Lead Counsel
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT                             20
     CASE NO. 3:18-CV-01881-RS
